Citation Nr: 1102826	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for a right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to October 
1957.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The current version of 38 U.S.C.A. § 1151 (applicable to claims, 
as here, received by VA on or after October 1, 1997) provides, in 
pertinent part, that a Veteran may be awarded compensation for 
additional disability, not the result of his willful misconduct, 
if the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by VA, either by a VA employee or in a VA 
facility, and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination, or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2010).

The Veteran contends that negligent treatment received at the VA 
Medical Center (VAMC) in Birmingham, Alabama, in March 2000 for a 
trans pars plana vitrectomy of his right eye has resulted in an 
additional disability.  Here, there is documentation of the March 
2000 VA treatment for the Veteran's right eye, and there is 
documentation of additional VA and private treatment for the 
Veteran's right eye since March 2000.  However, the Board cannot 
determine whether there was medical carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination, or whether the 
consequences of the treatment were reasonably foreseeable.  
Additionally, the Board cannot determine whether the Veteran's 
current eye problems meet the criteria for a "qualifying 
additional disability" under 38 U.S.C.A. § 1151.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of a claim.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There has been no 
medical assessment of a possible relationship between the March 
2000 VA treatment and the Veteran's current symptomatology.  A 
medical evaluation and opinion are necessary to decide the claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination with 
respect to his claim for entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for a right eye injury.  The 
physician should review the claims files in 
connection with the requested opinion.  The 
physician should provide the following 
opinion(s):

a.  Is it at least as likely as 
not (i.e., whether it is 50 
percent or more probable) that the 
Veteran developed an additional 
disability in connection with VA 
treatment he received in March 
2000 through the VAMC in 
Birmingham, Alabama, for his right 
eye; and,

b.  If and only if the Veteran 
developed an additional disability 
in connection with VA treatment, 
provide as opinion as to whether 
it is at least as likely as not 
that the hospital care or medical 
or surgical treatment resulted in 
the Veteran's additional 
disability; and

c.  If and only if the additional 
disability was a result of VA 
treatment, provide opinions as to: 
(1) whether it is at least as 
likely as not that this additional 
disability was reasonably 
foreseeable; and (2) whether it is 
at least as likely as not that 
this additional disability was due 
to carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in 
furnishing the hospital care, 
medical or surgical treatment. 

A complete rationale should be expressed for 
all opinions provided.  If the physician 
finds that it would be helpful or necessary 
to obtain a consult and/or examination from 
another physician in order to address items 
enumerated above, that should be 
accomplished.

2.  After the above action has been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



